NOTE: This order is nonprecedentia1.
United States Court of Appeals
for the FederaI Circuit
SCHERING-PLOUGH HEALTHCARE PRODUCTS,
INC. (NOW KNOWN AS MSD CONSUMER CARE,
INC.),
Appellcmt,
V.
WESTERN HOLDINGS, LLC,
Appellee.
2011-1519
(Opp0Sition No. 9I187375)
Appeal from the United States Patent and Trademark
Office, Trademark Trial and Appea1 Board.
ON MOTION
ORDER
Schering-Plough Hea1thca1‘e Pr0ductS, Inc. (noW
known as MSD Consumer Care, Inc.) moves to withdraw
its appea1. -
Up0n consideration thereof
IT ls OR1)ERED THAT:

SCH`ERING PLOUGH V. WESTERN HOLDINGS
2
(1) The motion to withdraw the appeal is granted
The appeal is dismissed
(2) Each side shall bear its own costs.
FoR THE CoURT
 1 2  /s/ Jan Horbal__\;
Date J an Horbaly
cc: Jonathan Hudis, Esq.
Clerk
David R. Parkins0n, Esq.
s21
Issued As A Mandate:
JAN 1 2 2012
FILED
U.S. COURT 0F APPEALS FOR
THE FEDERAL CIRCUlT
JAN 12 2!]1Z
JAN HORBAl.Y
CLERK